This is an appeal by the employer and State Insurance Fund from an award and decision of the State Industrial Board made in favor of the claimant.
Claimant was working for a New York corporation. He was hired by such corporation at the New York office and worked on a job in the Virgin Islands as a carpenter. The company had no work in the State of New York at the time and the claimant had not been working for the company since May, 1936, a period of over one year and seven months. No premiums were taken by the State Insurance Fund for any employees in the Virgin Islands. The alleged employment of the claimant at the time of his accident was located at a fixed place outside the State of New York and the accidental injuries sustained were not covered by the State Insurance Fund’s policy under the Workmen’s Compensation Law. (Matter of Copeland v. Foundation Company, 256 N. Y. 568; Matter of Cameron v. Ellis Construction Co., 252 id. 394; Matter of Amaxis v. Vassilaros, Inc., 232 App. Div. 397; revd., 258 N. Y. 544.)
Award reversed and claim dismissed on the authority of Matter of Copeland v. Foundation Company (256 N. Y. 568); Matter of Cameron v. Ellis Construction Co. (252 id. 394); Matter of Amaxis v. Vassilaros, Inc. (232 App. Div. 397; revd., 258 N. Y. 544).
Hill, P. J., Crapser, Bliss and Foster, JJ., concur; Heffernan, J., dissents, and votes to affirm the award, with a memorandum.